Citation Nr: 1412511	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits after September 3, 2011. 


ATTORNEY FOR THE BOARD

Driever, L. J. N.



INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

As of September 3, 2011, the Veteran used 48 months of educational assistance benefits, including 36 months and 7 days under the Montgomery GI Bill (Chapter 30) and 11 months and 23 days under the Post 9/11 GI Bill (Chapter 33).   


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than an aggregate of 48 months of educational assistance benefits, to include under Chapters 30 and 33.  38 U.S.C.A. §§ 3311, 3312, 3313, 3695 (West 2002 & Supp. 2013); 38 C.F.R. § 21.4020 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  These requirements involve VA's duties to notify a claimant of the evidence needed to substantiate a claim and to assist a claimant in the development of that claim.  In a case such as this, however, where the claim is being denied as a matter of law, the VCAA's provisions are inapplicable.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (where the underlying facts or development of the facts is dispositive of the matter, the VCAA's provisions are inapplicable).  See also Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOGCPREC 5-2004 (June 23, 2004).  

II.  Analysis

In May 2006, the Veteran applied for educational assistance benefits under Chapter 30.  He received 36 months and 7 days of such benefits beginning in July 2006.  In January 2010, he applied for additional educational assistance benefits, this time under Chapter 33.  As of September 3, 2011, he received 11 months and 23 days of such benefits, for a combined total of 48 months of educational assistance benefits. 

The Veteran has not disputed that, by September 3, 2011, he used an aggregate of 48 months of educational assistance benefits, to include under Chapters 30 and 33.  Instead, in a written statement dated July 2011 and a VA Form 9 (Appeal to Board of Veterans' Appeals) dated September 2011, he claims that, because his school certified his enrollment from June 6, 2011 to October 14, 2011, the educational assistance benefits for which he was eligible, to include to cover his monthly housing allowance, should be payable through the entire enrollment period ending on October 14, 2011.  

Unfortunately, when, as in this case, an individual is eligible for two or more education programs, the aggregate period for which he or she may receive assistance benefits may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020(a).  Although the statute provides an exception to this rule, see 38 U.S.C.A. § 3695(b), it does not apply to the Veteran, whose educational assistance benefits were not payable pursuant to Chapter 31. 

Inasmuch as the Veteran used 48 months of educational assistance benefits as of September 3, 2011, he has no legal entitlement to additional educational assistance benefits beyond this date.  The law, not the evidence, in this case is dispositive.  The claim must therefore be denied based on a lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Educational assistance benefits after September 3, 2011 are denied. 




____________________________________________
KELLI KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


